DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 27 February 2020.
Claims 1-20 are pending and have been presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANPAIROJ (U.S. Patent Application Publication #2019/0065080) in view of SHAHEEN (U.S. Patent #5,893,920).

1. TANPAIROJ discloses An electronic device comprising: a display (see [0022]-[0023]: electronic device including a display); a memory (see [0025]: memory controller attached to memory array) including a first space storing no data and a second space storing data (see [0059]: SLC operating as a cache, after a flush of the data the space would store no data, MLC operating a data storage would contain the data flushed from the cache); and a processor configured to control the electronic device to (see [0023]: processor): receive an input for inputting a setting value for a fast data storage mode of the memory (see [0061]: SLC cache behavior profile), allocate a predetermined size of a free space of a file system of the electronic device as a temporary memory space for the fast data storage mode based on the setting value for the fast data storage mode (see [0063]: size of the SLC cache), control the memory to allocate a predetermined size of the first space as a borrowed space for the fast data storage mode corresponding to the size of the temporary memory space (see SHAHEEN below), recognize occurrence of an event for starting data storage through the fast data storage mode (see [0066]: activity level to either store data in the SLC cache or skip the SLC cache), and control the memory to perform the data storage using the (see [0076]: write to SLC cache).
TANPAIROJ fails to disclose control the memory to allocate a predetermined size of the first space as a borrowed space for the fast data storage mode corresponding to the size of the temporary memory space.
SHAHEEN discloses control the memory to allocate a predetermined size of the first space as a borrowed space for the fast data storage mode corresponding to the size of the temporary memory space (see column 6, lines 1-16: portions of the file system can be used to cache data, resulting in borrowing space from the file system).  The ability to reserve file system space for caching of files allows a user to store a file locally in anticipation of a disconnection from a server (see column 7, lines 1-10).  The user is also able to select the files that are evicted from the cache, providing a powerful feature for reclaiming valuable cache space (see column 6, lines 45-48).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by TANPAIROJ to borrow space from the file system as disclosed by SHAHEEN.  One of ordinary skill in the art would have been motivated to make such a modification to allow a user to have greater control over the cache space, thereby providing a powerful feature for reclaiming valuable cache space, as taught by SHAHEEN.  TANPAIROJ and SHAHEEN are in the same field of endeavor as they are both directed to dynamic modification of a cache region for a storage system.

(see TANPAIROJ [0063]: size rules) and information about whether the fast data storage mode is used (see TANPAIROJ [0066]: activity threshold).

3. The electronic device of claim 1, wherein the processor is further configured to control the electronic device to: display through the display a size of the free space of the file system as being reduced by the size of the temporary memory space in response to allocation of the temporary memory space having the predetermined size (see SHAHEEN column 7, lines 1-16: free space is evaluated based on the files in the cache), or generate a file having the size of the temporary memory space to display the size of the free space of the file system as being reduced (see SHAHEEN column 8, lines 20-35: cached data is stored as a object, which is considered a file).

4. The electronic device of claim 1, wherein the processor is further configured to control the electronic device to: identify at least one value of a number and amount of write input/output (I/O) requests generated to store data in the memory and to be delivered to the memory, and control the memory to start the data storage through the fast data storage mode based on the identified value being equal to or greater than a first threshold (see TANPAIROJ [0066]: activity threshold controls data stored in the cache).

(see TANPAIROJ [0075]: usage conditions can change over time, as the usage drops below a threshold the system can skip storing data in the cache).

7. The electronic device of claim 1, wherein the processor is further configured to control the electronic device to: receive, from the memory, information about a space size currently used to perform data storage through the fast data storage mode in the borrowed space, and adjust the size of the temporary memory space based on the received information (see TANPAIROJ [0069]: monitoring of the SLC region and modification of parameters to meet the SLC behavior profile).

8. The electronic device of claim 1, wherein the processor is further configured to control the electronic device to: receive an input for releasing the setting for the fast data storage mode of the memory (see TANPAIROJ [0068]: garbage collection), control the memory to store again data, temporarily stored in the borrowed space of the memory, in a space other than the borrowed space of the first space of the memory and delete the data temporarily stored in the borrowed space (see TANPAIROJ [0068]: data subject to garbage collection is migrated and stored in the MLC region, this data is then removed from the SLC region), and return the temporary memory space of the file system to the free space (see TANPAIROJ [0068]: garbage collection is known in the art to reclaim storage space occupied by data, therefore the result of the garbage collection action in the SLC region will result in additional free space).

9. The electronic device of claim 1, further comprising: a communication circuit (see TANPAIROJ [0024]: communication interface), wherein the processor is further configured to control the electronic device to: start to control the memory to perform data storage through the fast data storage mode in response to receiving data from an external device through the communication circuit at a transfer rate higher than a predetermined value (see TANPAIROJ [0066]: activity threshold controls data stored in the cache).

10. The electronic device of claim 1, further comprising: a connecting terminal (see TANPAIROJ [0025]-[0026]: communication between host and the storage device), wherein the processor is further configured to control the electronic device to: detect connection of an external device through the connecting terminal (see TANPAIROJ [0027]: host communicating with the memory controller), and start to control the memory to perform data storage through the fast data storage mode in response to receiving data from the external device at a transfer rate higher than a predetermined value (see TANPAIROJ [0069]: memory controller implementing the behavior profile).

11. TANPAIROJ discloses A method for utilizing a memory space of an electronic device, the method comprising: receiving an input for a setting value for a fast data storage mode of a memory (see [0061]: SLC cache behavior profile); allocating a predetermined size of a free space of a file system of the electronic device as a temporary memory space for the fast data storage mode based on the setting value for the fast data storage mode (see SHAHEEN below); allocating a predetermined size of a first space of the memory storing no data as a borrowed space for the fast data storage mode corresponding to the size of the temporary memory space (see [0063]: size of the SLC cache); recognizing occurrence of an event for starting data storage through the fast data storage mode (see [0066]: activity level to either store data in the SLC cache or skip the SLC cache); and performing the data storage using the borrowed space through the fast data storage mode at the memory in response to the occurrence of the event (see [0076]: write to SLC cache).
TANPAIROJ fails to disclose control the memory to allocate a predetermined size of the first space as a borrowed space for the fast data storage mode corresponding to the size of the temporary memory space.
SHAHEEN discloses control the memory to allocate a predetermined size of the first space as a borrowed space for the fast data storage mode corresponding to the size of the temporary memory space (see column 6, lines 1-16: portions of the file system can be used to cache data, resulting in borrowing space from the file system).  The ability to reserve file system space for caching of files allows a user to store a file locally in anticipation of a disconnection from a server (see column 7, lines 1-10).  The user is also able to select the files that are evicted from the cache, providing a powerful feature for reclaiming valuable cache space (see column 6, lines 45-48).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by TANPAIROJ to borrow space from the file system as disclosed by SHAHEEN.  One of ordinary skill in the art would have been motivated to make such a modification to allow a user to have greater control over the cache space, thereby providing a powerful feature for reclaiming valuable cache space, as taught by SHAHEEN.  TANPAIROJ and SHAHEEN are in the same field of endeavor as they are both directed to dynamic modification of a cache region for a storage system.

12. The method of claim 11, wherein the setting value for the fast data storage mode includes information about a size of the borrowed space used for performing the fast data storage mode (see TANPAIROJ [0063]: size rules) and information about whether the fast data storage mode is used (see TANPAIROJ [0066]: activity threshold).

13. The method of claim 11, further comprising: displaying through a display a size of the free space of the file system as being reduced by the size of the temporary memory space (see SHAHEEN column 7, lines 1-16: free space is evaluated based on the files in the cache), or generating a file having the size of the temporary memory space to display the size of the free space of the file system as being reduced in response to allocation of the temporary memory space (see SHAHEEN column 8, lines 20-35: cached data is stored as a object, which is considered a file).

14. The method of claim 11, wherein the recognizing includes: identifying at least one value of a number and amount of write input/output (I/O) requests generated to store data in the memory and to be delivered to the memory; and starting the data storage through the fast data storage mode based on the identified value being equal to or greater than a first threshold (see TANPAIROJ [0066]: activity threshold controls data stored in the cache).

15. The method of claim 14, further comprising: periodically identifying the at least one value; and terminating the data storage through the fast data storage mode based on the identified value being equal to or less than a second threshold (see TANPAIROJ [0075]: usage conditions can change over time, as the usage drops below a threshold the system can skip storing data in the cache).

17. The method of claim 11, further comprising: receiving, from the memory, information about a space size currently used to perform data storage through the fast data storage mode in the borrowed space; and adjusting the size of the temporary memory space based on the received information (see TANPAIROJ [0069]: monitoring of the SLC region and modification of parameters to meet the SLC behavior profile).

18. The method of claim 11, further comprising: receiving an input for releasing the setting for the fast data storage mode of the memory (see TANPAIROJ [0068]: garbage collection); enabling the memory to store again data, temporarily stored in the (see TANPAIROJ [0068]: data subject to garbage collection is migrated and stored in the MLC region, this data is then removed from the SLC region); and returning the temporary memory space of the file system to the free space (see TANPAIROJ [0068]: garbage collection is known in the art to reclaim storage space occupied by data, therefore the result of the garbage collection action in the SLC region will result in additional free space).

19. The method of claim 11, wherein the recognizing includes: starting data storage through the fast data storage mode in response to receiving data from an external device through a communication circuit (see TANPAIROJ [0024]: communication interface) at a transfer rate higher than a predetermined value (see TANPAIROJ [0066]: activity threshold controls data stored in the cache).

20. The method of claim 11, wherein the recognizing includes: detecting connection (see TANPAIROJ [0027]: host communicating with the memory controller) of an external device through a connecting terminal (see TANPAIROJ [0025]-[0026]: communication between host and the storage device); and starting data storage through the fast data storage mode in response to receiving data from the external device at a transfer rate higher than a predetermined value (see TANPAIROJ [0069]: memory controller implementing the behavior profile).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136